In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-21-00007-CV



IN THE MATTER OF THE MARRIAGE OF GUADALUPE DEASES
           CAMPA AND FRANCISCO CAMPA



           On Appeal from the County Court at Law
                   Walker County, Texas
                 Trial Court No. D1817075




        Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        After forty-two years of marriage, Guadalupe Deases Campa (Guadalupe) filed a petition

for divorce from Francisco Campa (Francisco). The County Court at Law of Walker County1

granted Guadalupe’s petition and ordered a division of the couple’s community property. On

appeal, Francisco complains that the trial court abused its discretion in finding that the two

properties, designated, respectively, San Felipe #1 and San Felipe #2, were community property.

Because we find that there was (1) no abuse of discretion in finding San Felipe #1 to be

community property and (2) no abuse of discretion in finding San Felipe #2 to be community

property, we affirm the trial court’s judgment.

        “We review a trial court’s division of property under an abuse-of-discretion standard.” In

the Matter of Marriage of Elabd, 589 S.W.3d 280, 287 (Tex. App.—Waco 2019, no pet.) (citing

Murff v. Murff, 615 S.W.2d 696, 698 (Tex. 1981)). “A trial court has wide latitude in the

exercise of its discretion in dividing the marital property in a divorce proceeding, and that

division will not be overturned on appeal unless the trial court has abused its discretion.” Id.

(citing Murff, 615 S.W.2d at 698). “The mere fact that a trial judge may decide a matter within

his discretionary authority differently than an appellate judge is not an abuse of discretion.” Id.

(citing Jones v. Jones, 804 S.W.2d 623, 624 (Tex. App.—Texarkana 1991, no writ) (citing

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985))). “To constitute

an abuse of discretion, the trial court’s division of the property must be manifestly unfair.” Id.

1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.
                                                        2
(citing Mann v. Mann, 607 S.W.2d 243, 245 (Tex. 1980)). “Furthermore, because the trial court

is in a better position to determine the candor, demeanor, and credibility of the witnesses, we will

not substitute our judgment for that of the trial court.” Id. at 288 (citing In re A.L.E., 279 S.W.3d

424, 427 (Tex. App.—Houston [14th Dist.] 2009, no pet.)). “Instead, we defer to the trial court’s

resolution of underlying facts and to the credibility determinations that may have affected its

decision. Id. (citing A.L.E., 279 S.W.3d at 427). As the fact-finder, the trial court “was entitled

to believe all, some, or none of a witness’s testimony if a reasonable juror could.” In re

Marriage of Fannette, No. 10-12-00141-CV, 2013 WL 3533238, at *6 (Tex. App.—Waco July

11, 2013, pet. denied) (mem. op.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 819–20 (Tex.

2005)). “Thus, an abuse of discretion generally will not occur when a trial court bases its

decision on conflicting evidence.” Elabd, 589 S.W.3d at 288 (citing In re De La Pena, 999

S.W.2d 521, 526 (Tex. App.—El Paso 1999, no pet.)). “If there is any reasonable basis for doing

so, we must presume that the trial court properly exercised its discretion.” Matter of Marriage of

Lewis, No. 06-19-00046-CV, 2020 WL 34919, at *4 (Tex. App.—Texarkana Jan. 3, 2020, no

pet.) (mem. op.) (quoting Matter of Marriage of Williams, No. 06-18-00041-CV, 2018 WL

6424245, at *4 (Tex. App.—Texarkana Dec. 7, 2018, pet. denied) (mem. op.)).

       “Property possessed by either spouse during or on dissolution of marriage is presumed to

be community property.” TEX. FAM. CODE ANN. § 3.003(a). “It is a rebuttable presumption

requiring a spouse claiming assets as separate property to establish its separate character by clear

and convincing evidence.”       In re Marriage of Grisham, No. 10-09-00429-CV, 2010 WL

4570266, at *1 (Tex. App.—Waco Oct. 20, 2010, pet. denied) (mem. op.) (citing TEX. FAM.

                                                 3
CODE ANN. § 3.003(b)). “‘Clear and convincing evidence’ means the measure or degree of proof

that will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007.

        The evidence in the trial court showed that Francisco and Guadalupe were married on

January 11, 1976, and ceased to live together in July or August 2018. At the time of the

dissolution of their marriage, Francisco and Guadalupe possessed interests in a number of

properties, including a house and land known as San Felipe #1 and a house known as San Felipe

#2, both located in Mexico.

        Guadalupe testified that they bought San Felipe #1 from Francisco’s father, Jose

Guadalupe Campa Gonzalez, around 1977 or 1978 for $5,000.00. She also testified that they

made improvements to the property in the amount of $25,000.00.

        With regard to San Felipe #1, Francisco agreed that, if a document said that he acquired it

in 1977, that would be accurate. He also testified variously that it was given to him by his father

and that his father gave it to both Guadalupe and him. But he also maintained that he sent money

to his father for San Felipe #1 and that the money came from both Guadalupe and him.

Francisco also claimed that he inherited it from his father. When shown a document entitled

“Manifestation of Land Hidden from Taxation,”2 Francisco testified that it was the document by

which his father gave San Felipe #1 to him. He also testified that he had already “made” part of

the house when he met Guadalupe and made improvements after they were married.


2
 The “Manifestation of Land Hidden from Taxation” recites that, on June 19, 1977, Salvador Sandoval “SELLS and
hands over in full ownership, with all its uses, customs, and easements, to Mr. J. Guadalupe Campa Gonzalez, who
PURCHASES for FRANCISCO CAMPA GUZMAN a section of rural land denominated ‘SAN FELIPE’” for the
price of 500 pesos.
                                                       4
       Francisco’s brother, Juan Campa Guzman, testified that their father gave a bare lot to

Francisco, Guzman, and a third brother many years ago and that Francisco built a house in front,

and Guzman, a house in back. He testified that his father told him that he would have a piece

and that Francisco would have the other piece when he got married. He also testified that his

father gave the property to Francisco and that Francisco built two rooms before he met

Guadalupe.

       Guadalupe testified that San Felipe #2 is a two-story home they bought in the early 1990s

for $60,000.00 from Agustin Madera Campa (Agustin), who was a neighbor of the family in

Mexico. She testified that they made payments to Agustin, and she produced copies of three

cancelled checks from their joint checking account made out to Agustin in the amounts of

$1,000.00 dated May 10, 2002, $658.00 dated June 4, 2002, and $658.00 dated April 10, 2006,

with the notation “Final Payment.” Guadalupe acknowledged that she wrote the checks and

signed Francisco’s name to them because Francisco cannot read or write. She also testified that

the only thing that they ever paid Agustin was payment for San Felipe #2. She did not know if

they ever received a deed for the property, but she believed Francisco had the deed. Guadalupe

also testified that, in the early 1990s, Agustin came down and signed a bill of sale for San Felipe

#2 and had it notarized.

       According to Francisco, they acquired San Felipe #2 in the 1980s and paid Agustin

$30,000.00 for the house. He testified that they paid him the last check, but never heard from

him again. He claimed that San Felipe #2 was his but denied that he had received a deed for it.

He also testified that they did not buy anything else from Agustin.

                                                5
         At the conclusion of the final hearing, the trial court determined that both San Felipe

properties were community property and awarded them to Francisco in the division of the

community estate. The court later entered a final decree of divorce consistent with its oral

rendition.3

(1)      No Abuse of Discretion in Finding San Felipe #1 to be Community Property

         In his first issue, Francisco asserts that the trial court abused its discretion when it

characterized San Felipe #1 as community property.                        He points to the document titled

“Manifestation of Land Hidden from Taxation” and argues that, since it recites that Gonzalez,

Francisco’s father, purchased the property for Francisco, a rebuttable presumption arose that it

was a gift to Francisco, citing Bogart v. Somer, 762 S.W.2d 577 (Tex. 1988). He argues,

therefore, that, since Guadalupe challenges the gift, the burden of proof to prove the lack of

donative intent rests on her with a standard of clear and convincing evidence. Id.

         However, Francisco’s reliance on Bogart is misplaced. As we have previously noted,

Bogart “involve[d] a presumption of a gift of real property to the object of one’s bounty,”4 not a

dissolution of a marriage.          Matter of Marriage of Noble, No. 06-16-00032-CV, 2016 WL

6543654, at *9 n.14 (Tex. App.—Texarkana Nov. 4, 2016, pet. denied) (mem. op.). Because this

case involves the division of property in a dissolution of a marriage, the provisions of the Texas

Family Code apply. Id. As we have previously stated, under the Texas Family Code, property

3
 In several places, the final decree of divorce misidentifies the parties. Under the sections titled “Property to Wife”
and “Debts to Wife,” the wife is identified as “FRANCISCO CAMPA.” Also, under the section titled “Debts to
Husband,” the husband is identified as “GUADALUPE DEASES CAMPA.”
4
 In Bogart, Allen and Gertrude Bogart purchased certain real property and placed title in the name of their son-in-
law, Joseph Somer. After Allen and Gertrude died, their other children sought title to the property held in Somer’s
name. Bogart, 762 S.W.2d at 577.
                                                          6
held by the spouses during, and at the dissolution of, a marriage is presumed to be community

property. TEX. FAM. CODE ANN. § 3.003(a). This “rebuttable presumption require[s] a spouse

claiming assets as separate property[—in this case, Francisco—]to establish its separate character

by clear and convincing evidence.” Grisham, 2010 WL 4570266, at *1; see TEX. FAM. CODE

ANN. § 3.003(b).

       Francisco does not argue that he established the separate property character of San Felipe

#1 by clear and convincing evidence. Even if he had so argued, the record would not have

supported such a contention. The only documentary evidence showed that the property was

acquired by Gonzalez for Francisco in June 1977, one and one-half years after Francisco married

Guadalupe.    The document did not contain any language clearly indicating that Gonzalez

intended to give the property to Francisco. Rather, the language of the document was consistent

with Guadalupe’s testimony that they bought the property from Francisco’s father in 1977 or

1978 for $5,000.00. Although Francisco maintained that it was a gift from his father, he also

admitted that he had paid his father for the property out of community funds. Further, although

Francisco and his brother claimed that his father had given Francisco the property and that

Francisco had begun construction of a house before he met Guadalupe, the documentary

evidence showed that an unrelated third party owned the property until June 1977.

Consequently, the trial court, as fact-finder, could reasonably discount this testimony.




                                                 7
         Based on this record, we find that the trial court did not abuse its discretion in

characterizing San Felipe #1 as community property.5 We overrule this issue.

(2)      No Abuse of Discretion in Finding San Felipe #2 to be Community Property

         Francisco also contends that the trial court abused its discretion in characterizing

San Felipe #2 as community property. He argues that, because title to real property cannot be

proven by parol evidence, there was no evidence that the parties owned San Felipe #2.

         Francisco’s argument assumes that the trial court could only characterize property as

community property if the parties owned legal title to the property. “However, a divorce court

has the authority to characterize the parties’ respective equitable interests as community or

separate property and include equitable community property in the division of the marital estate

even if neither party held legal title to the property.” Rubio v. Rubio, No. 13-17-00682-CV, 2020

WL 4035515, at *8 (Tex. App.—Corpus Christi July 16, 2020, no pet.) (mem. op.) (citing Jones

v. Jones, 804 S.W.2d 623, 625 (Tex. App.—Texarkana 1991, no writ)); see also In re Marriage

of Barro-Allen and Allen, No. 10-12-00179-CV, 2014 WL 3928800, at *3 (Tex. App.—Waco

June 26, 2014, no pet.) (mem. op.) (noting that wife was awarded 100% of the equitable

community interest in couple’s house); Deacetis v. Wiseman, No. 14-09-000308-CV, 2010 WL

2731040, at *4 (Tex. App.—Houston [14th Dist.] July 13, 2010, no pet.) (mem. op.) (a divorce

court can characterize the parties’ equitable interests as community or separate property and can

5
 Francisco also contends that Guadalupe’s trial counsel admitted at a pretrial hearing, and at the final hearing, that
San Felipe #1 was Francisco’s separate property, without citation to authority. An appellant’s brief “must contain a
clear and concise argument for the contentions made, with appropriate citation to authorities and to the record.”
TEX. R. APP. P. 38.1(i). “This requirement is not satisfied by merely uttering brief conclusory statements,
unsupported by legal citations.” Windsor v. Round, 591 S.W.3d 654, 670 (Tex. App.—Waco 2019, pet. denied)
(citing Martinez v. El Paso Cty., 218 S.W.3d 841, 844 (Tex. App.—El Paso 2007, pet. struck)). Because this
contention is inadequately briefed, it has been forfeited.
                                                          8
“include equitable community property in the division of the marital estate even if neither held

legal title to the property”).

        In this case, although the parties disagreed on the amount paid, it was undisputed that the

parties had paid Agustin the full purchase price of San Felipe #2 out of community funds.

Consequently, the trial court was authorized to characterize the parties’ interest in San Felipe #2

as community property, regardless of whether such interest was legal or equitable, and could

award it to Francisco in the division of the marital estate even if neither party held legal title to

the property. Therefore, we find that the trial court did not abuse its discretion in characterizing

San Felipe #2 as community property. We overrule this issue.6

        For the reasons stated, we affirm the trial court’s judgment.




                                                             Josh R. Morriss, III
                                                             Chief Justice

Date Submitted:           July 2, 2021
Date Decided:             July 15, 2021




6
 Francisco’s third issue asserted that, because the trial court mischaracterized San Felipe #1 and San Felipe #2 as
community property, it failed to make a just and right division of the marital property. Because this issue is
conditioned on this Court sustaining Francisco’s other issues, we overrule it as moot.
                                                        9